Citation Nr: 0843719	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for a stomach 
condition, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a bowel and 
intestinal disorder, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for memory problems, to 
include as due to undiagnosed illness. 




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1985 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

The veteran requested a personal hearing before the Board in 
a July 2005 telephone communication.  In May 2007, however, 
he withdrew that request in writing via his service 
representative.  Therefore, the Board will proceed with the 
appeal.  See 38 C.F.R. § 20.704 (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran seeks service 
connection for several conditions, to include as due to an 
undiagnosed illness under 38 C.F.R. § 3.317 (2008).  For the 
purposes of analysis under this theory of entitlement, VA 
must establish the veteran's dates of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The proper authorities must be contacted to obtain the 
relevant dates of service.  

The Board notes that the veteran claims service in Southwest 
Asia from September 1990 to April 1991.  See Persian Gulf 
Registry, October 1999.  Service treatment records from this 
period are not associated with the claims file.  All efforts 
must be undertaken to obtain any outstanding service 
treatment records.  

The Board also finds that additional development of the 
medical evidence is required.  In reference to the veteran's 
claim for service connection for a skin condition, service 
treatment records describe complaints of itchy, red skin, to 
include a diagnosis of tinea cruris in October 1988.  A 
November 1991 VA examination found possible tinea or a 
superficial fungal infection of the skin, however the 
examiner did not opine as to etiology.  There are additional 
private medical records that describe recurrent "break 
outs" and itching of the veteran's skin in June 2000.  In 
view of treatment records of a skin condition during service 
and medical evidence of a recurrent skin condition after 
service, the veteran should be afforded a new dermatological 
examination, to include consideration of undiagnosed illness 
under 38 C.F.R. § 3.317.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Similarly, the veteran complained of bilateral knee pain in 
service.  An August 2004 VA examination produced radiologic 
findings in reference to the left knee.  A nexus opinion is 
required to determine if the veteran's current knee condition 
is medically related to his in-service complaints of knee 
pain.  See McLendon v. Nicholson, supra.

Finally, as the veteran may be eligible for compensation for 
certain disabilities that are due to undiagnosed illnesses, 
it is particularly important to clearly identify which 
claimed conditions are attributable to a known clinical 
diagnosis, and which, if any, are not.  38 C.F.R. § 3.317 
(2008).  A new VA examination is required to establish 
whether the veteran experiences a qualifying undiagnosed 
illness. 



Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity to request:
(a) verification of the dates of the 
veteran's service in Southwest Asia; 
and 
(b) all available service treatment 
records associated with such duty.  

2.  If Southwest Asia service dates are 
not otherwise identified, request a 
complete copy of the veteran's service 
personnel file to associate with the 
claims file.  

3.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  Any attempts to obtain these 
records which are ultimately 
unsuccessful must be documented in the 
claims folder. 

4.  AFTER the above development is 
completed, schedule the veteran for new 
VA examinations with appropriate 
providers to respond to the following:

(a) Identify whether the veteran 
exhibits a current/recurrent condition 
of the skin, stomach, bowel and 
intestines, or joints.  Also establish 
whether there is a current disability 
manifested by memory loss.  All 
necessary tests and/or studies should 
be conducted.

(b) For any current condition 
identified in (a), please state whether 
there is a known clinical diagnosis to 
which the veteran's symptoms are 
attributable, and clearly identify any 
such diagnoses.

(c) If a known clinical diagnosis is 
rendered for any disability identified 
in (a), opine as to whether it is more 
likely than not (probability greater 
than 50 percent); at least as likely as 
not (probability of 50 percent); or 
less likely than not (probability less 
than 50 percent) that the identified 
disability had its onset during 
service, or is otherwise attributable 
to military service. 

The claims file must be forwarded for 
review by the examiner, and a complete 
rationale for each opinion must be 
provided. 

5.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




